Citation Nr: 1761045	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence reasonably shows the Veteran served as an Air Force protection specialist at U-Tapao Air Base in Thailand in 1967 and he has presented competent and credible lay testimony establishing his duties involved regular suppression of fires near the perimeter of the base; thus, herbicide exposure during service is conceded on a presumptive basis.

2.  Postservice medical records clearly document a diagnosis of coronary artery disease with a history of myocardial infarction.


CONCLUSION OF LAW

Service connection for ischemic heart disease as presumptively related to herbicide exposure in service is warranted.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the claim on appeal in full, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran alleges he has ischemic heart disease due to herbicide exposure during service as an Air Force fire protection specialist at the Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand between 1966 and 1967.

Certain diseases, such as coronary artery disease (as an ischemic heart disease), may be service connected on a presumptive basis if manifested in a Veteran who has been exposed to herbicide agents during service, even if there is no record of such disease therein.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Thus, herbicide exposure is conceded on a facts-found basis when a Veteran served at certain RTAFBs, including U-Tapao, in roles that placed them near the base perimeter.  While there are certain military occupational specialties for which placement near the base perimeter is expressly conceded, VA will also concede such exposure where there is other credible evidence that a Veteran was otherwise placed near the base perimeter.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chptr. 1, Sect. H, para. 5.

Here, the Veteran's service personnel records and treatment records confirm he served as an Air Force fire protection specialist at U-Tapao RTAFB in 1967.  His discharge certificate further confirms a military occupational specialty of fire protection specialist.  

A January 2002 private treatment record notes the Veteran was admitted and treated for an acute myocardial infarction.  December 2011 private records document a diagnosis of coronary artery disease and a history of myocardial infarction with a stent.  As these are explicitly considered as ischemic heart diseases under 38 C.F.R. § 3.309(e), the critical question in this appeal is whether herbicide exposure may be conceded or otherwise established by the remaining evidence of record.

In February 2012, the Veteran said he served on the RTAFB at U-Tapao, Thailand as a member of the air-crash fire rescue unit from 1966 to 1967.  He indicated that his unit was on call during take-off and landings of military aircraft, waiting on either end of the runway.  However, he also said that his unit patrolled the air field and its perimeter to check for debris that could be hazardous to air operations.  He also reported he would leave the base about two or three times a week to visit the village of Sattahip just outside the base.  Thus, he alleges he was placed at or near the base perimeter on a regular basis and, therefore, was exposed to significant herbicides that were used to remove foliage from that precise area.  

In June 2013, the Veteran elaborated that his duties involved, among other things, fire suppression for structures on the base, to include controlling brush fires along the base perimeter that would arise partly because herbicide use would dry out the surrounding vegetation.  During his time at the base, he estimated he was involved in controlling approximately twenty fires on the perimeter.  Finally, in April 2014, the Veteran again reiterated this point.  He again estimated that he was involved with controlling approximately twenty brush fires on vegetation controlled by herbicides on the base perimeter.  He also said he was on the flight line almost daily to support fire and crash rescue operations and indicated that herbicides were also used to control vegetation along the flight line as well.

Notably, the Veteran is wholly competent to speak to the nature and scope of his duties in service.  Moreover, his reports to that effect are largely consistent both with each other and other evidence of record-specifically, his service personnel and treatment records confirming he served in exactly the capacity he alleges and that he had such service at U-Tapao RTAFB in 1967 (during the Vietnam Era).  Therefore, the Board finds his testimony in this regard is also credible.  

Crucially, there is no substantive evidence which refutes the Veteran's statements regarding the scope of his duties.  The only negative evidence in this regard appears to be an April 2013 formal finding which bases a conclusion that the Veteran was not exposed to herbicides during service on a finding that he did not serve in a specific military occupational specialty for which herbicide exposure on RTAFBs is conceded.  This ignores the express guidance under the VA Adjudication Manual that the scope of the Veteran's duties should also be considered on an ad hoc basis, irrespective of his military occupational specialty, to determine whether they were placed at or near the perimeter of the base such that herbicide exposure should be presumed.  As the formal finding does not engage in such an analysis, the Board finds it is inadequate and not probative evidence.

Consequently, the Board finds there is competent and credible evidence that the Veteran served at the U-Tapao RTAFB during the Vietnam Era in a capacity that placed him at or near the base perimeter, and herbicide exposure must therefore be conceded.  As he has also been diagnosed with coronary artery disease-which is explicitly listed as an example of ischemic heart disease under 38 C.F.R. § 3.309(e)-presumptive service connection for such disability is warranted.  

Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, the appeal must be granted.


ORDER

The appeal is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


